COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                                  ORDER

Appellate case name:           Mari Nadine Saturday v. The State of Texas

Appellate case number:         01-16-00887-CR


        Appellant Mari Nadine Saturday has moved for rehearing of this Court’s opinion of May
31, 2018. The State of Texas is ORDERED to file a response to Appellant’s motion for rehearing
no later than July 23, 2018.


Judge’s signature:     /s/ Jane Bland
                            Acting individually       Acting for the Court

Date: July 3, 2018